Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the defendant’s constitutional rights were violated by the prosecutor’s cross-examination concerning the particulars of his previous drug use and possession. The Court of Appeals considered that *858contention and found no violation of defendant’s constitutional rights. [See 36 NY2d 258.]